DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 15 June 2022, with respect to the rejection(s) of claim(s) 1 - 19 under 35 USC 103 have been fully considered and are persuasive, in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kashyap et al. (US PGPUB 2018/0056078 – previously presented) in view of Courtine et al. (US PGPUB 2018/0093093).  The new rejections are necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap et al. (US PGPUB 2018/0056078).
Regarding claims 1 and 11¸ Kashyap discloses a method and planning and/or control system for a system for providing neuromodulation, comprising: at least one processor (e.g. paragraph 86); a non-transitory memory (e.g. paragraph 86) storing instruction that, when executed by the at least one processor, cause the at least one processor to perform steps, comprising: providing graphical information about an electrode array (e.g. paragraphs 62 and 68), determining a stimulation zone or a stimulation direction on the electrode array (e.g. paragraphs 120 and 125); determining a contribution of currents provided the electrode array (e.g. paragraphs 120 and 125), wherein the electrode array comprises multiple electrodes (e.g. Fig. 6), but fails to teach that each electrode is capable of independently delivering a different waveform.
Courtine teaches it is known to use spinal cord stimulation system and method wherein each of the multiple electrodes is capable of independently delivering a different waveform (e.g. paragraph 43).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the system and method as taught by Kashyap with the independently controllable electrodes as taught by Courtine, since such a modification would provide the predictable results of providing different stimulation signals to different locations as desired.
Regarding claims 2 and 12, Kashyap discloses the graphical presentation module is configured and arranged for providing graphical information about the electrode array comprising actual physical electrodes and/or virtual electrodes (e.g. paragraph 125).
Regarding claims 3 and 13, Kashyap discloses determining an equal contribution of currents provided by the electrodes of the stimulation zone (Z) and/or stimulation direction and/or the one or more electrodes individually selected (e.g. paragraphs 120, 125, and 149).
Regarding claims 4 and 14, Kashyap discloses determining a weighted contribution of currents provided by the electrodes of the stimulation zone and/or stimulation direction or the one or more electrodes individually selected (e.g. paragraphs 136 – 138).
Regarding claims 5 and 15, Kashyap discloses determining the weighted contribution of currents provided by the multiple electrodes by calculating a Euclidean distance from one of the multiple electrodes to at least one point of the stimulation zone (e.g. paragraphs 136 – 138).
Regarding claims 6 and 16, Kashyap discloses determining the weighted contribution of currents provided by the multiple electrodes, the current of each of the multiple electrodes is individually determined (e.g. paragraphs 136 – 138).
Regarding claims 7 and 17, Kashyap discloses determining the weighted contribution of currents provided by the multiple electrodes, the current of each of the multiple electrodes is individually calculated by a numerical method (e.g. paragraphs 136 – 138).
Regarding claim 8, Kashyap discloses the system further comprises at least one of a display, a controller, a programmer, a communication module, a telemetry module, a stimulation device, an electrode, a sensor and/or a sensor network (e.g. paragraph 119).
Regarding claims 9 and 18, Kashyap discloses at least partially automatically determining a stimulation zone or a stimulation direction on the electrode array, or at least partially automatically selecting at least one electrode (e.g. paragraphs 105 and 144).
Regarding claims 10 and 19, Kashyap discloses the weighted contribution of currents is determined by an algorithm to a benefit of power efficiency (e.g. paragraph 166).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792